DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 7, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is therefore unclear to what extent “is also” relates together the “at least a piece of information related to the detection actuation action” and the signal which is “indicative of an actual charge level of the power source”. Applicant’s remarks and arguments fail to remedy this issue. Applicant provides an example wherein a “red LED light” “indicates that less than a given amount of time has passed since the last emission of the device” and the “red LED light will flash a number of times corresponding to the device’s battery level”. Firstly, even these remarks do not expressly link together the outputs by the red LED light which convey to the user information that “less than a given amount of time has passed since the last emission of the device” and the flashing which is “corresponding to the device’s battery level”. Furthermore, these remarks must be considered exemplary, rather than exhaustive and it is unclear to what extent “is also” pertains to correlating together a plurality of signals relating a plurality of pieces of information, with the qualifiers “at least one signal” and “at least a piece of information” clearly permitting pluralities within the scope of the instant claim. 

Examiner submits that in the event that Applicant attests that the instant claim requires a singular signal which is utilized to BOTH convey a singular piece of information as well as convey the battery level, Examiner submits that the instant claims lack the essential subject matter necessary to make and practice this invention. See MPEP § 2172.01. 
In Applicant’s invention all examples directed toward a singular signal conveying both actuation action information AND battery charge level are correlated with operation of the optical emission elements to illuminate and also provide repetitive flashes that correlate to the battery charge level (see Par. 13, 19, 49). No other form of signals are contemplated and no other degree of cooperation between a signal and the information to be conveyed is contemplated. As such, the claims lack clarity to determine the scope of “also indicative”, with “indicative” being understood to be a mental process of the user and based upon their ability to recognize and correlate together a plurality of informational stimuluses. Therefore, without sufficient direction by the claims, the metes and bounds are unclear. For example, it is unclear if the “signal” can be interpreted as the entire visual output of a display whereby regions of the display can be reserved for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0005950 (“Groeschke”) in view of “NOVOPEN ECHO® User Guide” (“Novo” – see 10 November 2020 IDS) and U.S. Publication No. 2013/0042865 (“Monsees”).
Regarding Claim 1, Groeschke discloses a data acquisition device (2) to be used with a drug delivery device (1) for acquiring information about operation of said drug delivery device and for indicating the information about the operation of the device to a user (Abstract; RE: “store and/or provide information related to the detected actuation action”, comprising:
a detector unit (2) comprising:
a sensor element (see e.g. Par. 25), said sensor element is configured to detect an actuation action to be performed on an actuator member of the drug delivery device in order to dispense at least a portion of a drug contained within the drug delivery device (see at step 401), and a push-button (see generally 20 – whereby the housing acts as a push button providing a surface for the user to contact to transfer an injection force to element 11) configured to exert said actuation action on said sensor element in response to pressing of said push-button (see e.g. Par. 25-27, 33, 39, 109 which describe various types of sensors responsive to various inputs, e.g. force, pressure, 
wherein said sensor element is configured to detect said actuation action as pressing the push-button as part of said actuation action (see Par. 28-27, 33, 39, 109); and 
an electronic subassembly (22) comprising a power source (23), said electronic subassembly being connected to the sensor element and to the power source (see Fig. 2 and 3), wherein the electronic subassembly is configured to store at least a piece of information related to the detected actuation action and to transmit at least one signal related to the at least a piece of information to the user (Abstract; Par. 29, 40, 45…etc. – the “signal” being either the electrical information itself or the output to the user and or secondary device, i.e. the optical, acoustic, haptic, or communications transmission – see e.g. Clm. 25).
	Groeschke discloses the invention substantially as claimed except that the “at least one signal related to the at least a piece of information is also being indicative of an actual charge level of the power source and changing as the charge level of the power source changes in time”. Specifically, while Groeschke does recite a battery based power source (23) understood to have “an actual charge level”, Groeschke is silent as to any means for monitoring the charge level of that battery and signaling/communicating that charge level to the user.

	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the information output means of the invention of Groeschke to ALSO output a signal indicative of the actual charge of the battery with the signal changing over time, as disclosed by Novo, in order to alert a user to the battery reaching its end of life to avoid failure of the data acquisition device, loss of its function, and loss of any stored data.
	For example, Groeschke discloses that the signal output means can include LEDs (Par. 30, 43, 110) whereby different colors convey different information. Monsees discloses a means for signaling to a user a battery level of a device which utilizes LEDs to transmit a visual signal to the user indicative of the current battery charge level (Par. 
	Regarding Claim 2, Groeschke discloses a mounting ring (i.e. the distal end of 20/200) configured to provide a detachable connection of the data acquisition device with the actuator member of the drug delivery device (see Fig. 1 and Fig. 2).
	Regarding Claim 3, Groeschke discloses the detector unit, the electronic subassembly and the mounting ring form an integral unit, when assembled (see Fig. 2).
	Regarding Claim 4, Groeschke discloses connection of the data acquisition device and the actuator member is formed by a frictional and/or form-fitting connection between the actuator member and the internal surface of the mounting ring (see Fig. 2).
	Regarding Claim 5, Groeschke discloses the electronic subassembly comprises at least one optical element adapted (RE: the LEDs discussed above) to emit light through a series of sequential optical emissions (see modifications above in view of Monsees), and wherein the signal related to the information related to the detected actuation action is transmitted by the at least one optical element (as discussed above in association with the disclosure of Groeschke – see e.g. Par. 43).
.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0005950 (“Groeschke”) in view of “NOVOPEN ECHO® User Guide” (“Novo” – see 10 November 2020 IDS) and U.S. Publication No. 2013/0042865 (“Monsees”) as applied above, and further in view of U.S. Patent No. 4,705,038 (“Sjostrom”).
Regarding Claim 7, Groeschke, as modified above, discloses the invention substantially as claimed except for explicitly reciting that the electronic subassembly is configured to transmit the “at least one signal related to the at least a piece of information related to the detected actuation action” together with “indicating the actual charge level of the power source”. While Monsees does provide for “adjusting a number of optical emissions sequentially emitted” by the LEDs in accordance with the charge level of the power source Monsees does not disclose that the LEDs are lit “together” in association with any of the other conveyed information.
	However, Examiner again notes that the phrase “at least one signal” is used in the claim as being implicit that the signal which indicates the actual charge is not necessarily the same signal uses to indicate the piece of information such that is held that the broadest reasonable interpretation includes using the LEDs (the claim acknowledging that a plurality of optical elements are permissible) to simultaneously 
	With the prior art acknowledging that a plurality of LEDs can be used, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Groeschke with a plurality of LED banks whereby one set of LEDs is used for displaying battery charge together with the set of LEDs used for providing the device actuation action information, such that a user can observe, simultaneously, the current battery charge and the relevant use information. For example, Sjostrom discloses a medical device (18) having a plurality of LEDs (70 and 74) configured to together display battery level (74) and operational information about the device (70). As such, it is held that the prior art provides sufficient direction to the ordinary artisan to construct the device of Groeschke to provide a plurality of signals, related to a plurality of information, to a plurality of optical emission elements, wherein these plurality of signals provide for both actuation information display and also battery level charge together.
	Regarding Claim 8, Goreschke as modified above, see Monsees, discloses the number of optical emissions by said at least one optical element is a first number if the actual charge level of said power source is above a first threshold, and wherein the number of optical emissions is a second number if the actual charge level of said power 
	Regarding Claim 9, Examiner submits that there exists a third number of “zero” flashes when the battery charge of Goreschke is no longer sufficient to power the LEDs – the zero indicating an expected running down of the power source.
	Regarding Claim 10, Goreschke discloses the drug delivery device is a pen-type insulin dispensing device (see Fig. 1).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.